Citation Nr: 1743184	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1964 to November 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise that hypertension was caused or aggravated by the Veteran's service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show that a current disability exists; and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  When the evidence for and against a claim is in equipoise, any reasonable doubt regarding the degree of disability is resolved in favor of the claimant and the claim will be granted. 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56  (1990).  

At the outset, the Board finds the Veteran has a current diagnosis of hypertension and is service-connected for PTSD.  Therefore, the first and second elements of secondary service connection have been met. 

Concerning causation or aggravation, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected PTSD caused or aggravated his hypertension.  The in-service treatment records note that the Veteran has a history of low blood pressure but no indication of dizziness or high blood pressure.  In fact, the medical records show that the Veteran's blood pressure was initially noted to be elevated in March 2004, more than 10 years after service. 

In September 2014 and September 2016 VA examinations, the VA examiners opined that it is less likely than not that the Veteran's hypertension is secondary to his service-connected PTSD.  The examiners stated that the pathology of primary hypertension is complex and that there are no statistically reproducible and reliable studies that link the etiology of hypertension to PTSD.  The examiners further reported that certain diseases can be associated with the development of hypertension, such as obstructive sleep apnea.  In support of their opinions, the examiners stated that even the medical records do not note any relationship between blood pressure and PTSD.  

In contrast, the Veteran's treating physician has opined that symptoms of PTSD, individually, or collectively, contributed to the Veteran's hypertension.  In support of this opinion, a medical study was submitted that showed anxiety and depression were predictive indicators of later incidence of hypertension.  Further, the Veteran submitted medical treatise evidence that shows that hypertension was prevalent in those with higher levels of depression and/or anxiety.  

The Board finds both opinions compelling, and as such the evidence of record is at least in equipoise as to whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  As such, in the light most favorable to the Veteran, the Board finds the final element of secondary service connection has been met.   

In conclusion, the Board finds that the Veteran has a current diagnosis of hypertension, is service connected for PTSD, and the medical evidence is at least in equipoise that the Veteran's hypertension has been caused or aggravated by his PTSD. The Board thus finds that service connection for hypertension as secondary to PTSD is warranted.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for hypertension as secondary to PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


